DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 3, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 15, classified in C12N15/8243, for example.
II. Claim 4, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 6, classified in C12N15/8243, for example.
III. Claim 5, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 9, classified in C12N15/8243, for example.
IV. Claim 6, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 12, classified in C12N15/8243, for example.
V. Claim 7, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene encoding a polypeptide comprising an amino acid sequence comprising the sequence as set forth in SEQ ID NO: 14, and expressing the polypeptide, classified in C12N15/8243, for example.
. Claim 8, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene encoding a polypeptide comprising an amino acid sequence comprising the sequence as set forth in SEQ ID NO: 5, and expressing the polypeptide, classified in C12N15/8243, for example.
VII. Claim 9, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene encoding a polypeptide comprising an amino acid sequence comprising the sequence as set forth in SEQ ID NO: 8, and expressing the polypeptide, classified in C12N15/8243, for example.
VIII. Claim 10, drawn to the method of claim 2, the transgenic organism, cell, or tissue comprising: a transgene encoding a polypeptide comprising an amino acid sequence comprising the sequence as set forth in SEQ    ID NO: 11, and expressing the polypeptide, classified in C12N15/8243, for example.
IX. Claim 11, drawn to the method of claim 1, wherein the tissue is hairy root, classified in C12N15/743, for example.
X. Claim 12, drawn to the method of claim 1, wherein the organism is grape, classified in C12N15/8243, for example.
XI. Claim 13, drawn to the method of claim 1, wherein the organism is yeast, classified in C12N15/81, for example.
XII. Claim 16, drawn to the method of claim 15, wherein the tissue is hairy root, classified in C12N15/743, for example.
. Claim 17, drawn to the method of claim 15, wherein the organism is grape, classified in C12N15/8243, for example.
XIV. Claim 18, drawn to the method of claim 15, wherein the organism is yeast, classified in C12N15/81, for example.
XV. Claim 19, drawn to the method of claim 15, wherein the organism is capable of making resveratrol, classified in C12N15/8243, for example.
XVI. Claim 21, drawn to the method of claim 20, wherein the tissue is hairy root, classified in C12N15/743, for example.
XVII. Claim 22, drawn to the method of claim 20, wherein the organism is grape, classified in C12N15/8243, for example.
XVIII. Claim 23, drawn to the method of claim 20, wherein the organism is yeast, classified in C12N15/81, for example.
XIX. Claim 24, drawn to the method of claim 20, wherein the organism is capable of making resveratrol, classified in C12N15/8243, for example.
XX. Claim 26, drawn to the method of claim 25 wherein the stilbenoid is resveratrol, classified in C12N15/8243, for example.
XXI. Claim 27, drawn to the method of claim 25 wherein the stilbenoid is piceatannol, classified in C12N15/8243, for example.
. Claim 28, drawn to the method of claim 25 wherein the stilbenoid is oxyresveratrol, classified in C12N15/8243, for example.
XXIII. Claim 29, drawn to the method of claim 25 wherein the stilbenoid is pinosylvin, classified in C12N15/8243, for example.

Claims 1 link(s) inventions I-XI. Claim 2 link(s) inventions I-VIII. Claim 15 link(s) inventions XII-XV. Claim 20 link(s) inventions XVI-XIX. Claim 25 link(s) inventions XX-XXIII. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 2, 15, 20 and 25. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Inventions I-XXIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because they utilize different transgenes, because they utilize different tissues and organisms, and they result in the production of different types of prenylated stilbenoids. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search, for example, searching different classes/subclasses and electronic resources, and employing different search queries; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662